DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
 Response to Amendment
The amendments filed with the written response received on November 12, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 13 have been amended. Accordingly, claims 1-13 are pending in this application, with an action on the merits to follow regarding claims 1-13.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 and 13 (and claims 2-12 at least for depending from a rejected claim) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 13 each recites, “wherein the boot shell is a standard boot shell.”  However, while the specification as originally filed discloses “The Applicant has invented a piece of footwear which can use a standard boot shell…” on p. 1 in the BACKGROUND section, Applicant has not described what a “standard” boot shell is.  Without any further description, as boots and boot shells take on many shapes and styles across the footwear industry, Applicant has not described a “standard” boot shell in such a way as to reasonably convey to one having ordinary skill in the art that that Applicant had possession of the claimed invention.
Claims 1 and 13 each recites, “wherein the upper sleeve extends upwards from a wearer's ankle”.  However, such a limitations has not been disclosed in the written description and cannot be inferred from the drawings.  The term “ankle” has only been referred to on p. 3 of the written description as originally filed, which recites, “As depicted in Figure 1, a preferred embodiment of such a piece of footwear can be made using a boot shell (1) with an upper shell rim (2). As shown in Figure 1, such a boot shell (1) has an upper shell rim (2) constructed to have a gradual slope from the heel to 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 (and claims 2-12 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 are indefinite as each recites, “wherein the boot shell is a standard boot shell.”  As boot shells vary widely across the industry from supplier to supplier and from style to style, and as Applicant has not provided any further description of what a standard boot shell is, it is unclear how one having ordinary skill in 
Claims 1 and 13 are indefinite as each recites, “wherein the upper sleeve extends upwards from a wearer's ankle and is configured to cover at least a wearer's lower calf and shin….”  It is unclear if the second instance of “a wearer” is referring to the same wearer as the first instance or a different wearer.  Examiner respectfully suggests amending to recite, ““wherein the upper sleeve extends upwards from a wearer's ankle and is configured to cover at least [[a]] the wearer's lower calf and shin….”
Claims 1 and 13 are indefinite as each recites, “thereby facilitating attachment of the upper sleeve to the boot shell by substituting the sloped upper shell rim with the straight upper skirt edge….”  As written, it appears that the straight upper skirt edge is replaced by the upper shell rim, however, in Applicant’s invention, both structures are required.  Examiner has interpreted the limitations to mean “thereby facilitating attachment of the upper sleeve to the boot shell via the straight upper skirt edge….”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 13 (and claims 2-12 at least for depending from a rejected claim) are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 and 13 each recites, “wherein the upper sleeve extends upwards from a wearer's ankle….”  As such, Applicant has positively recited and claimed a human body part, because an ankle of a wearer’s foot is actively being recited as being "extend[ed]" from within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "wherein the upper sleeve is configured to extend[[s]] upwards from a wearer's ankle….”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-13 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garza (US 2010/0186259).
Regarding claim 1, Garza discloses footwear (Figs. 8-8I) comprising: a boot shell (20, as it is the base shell of the overall boot), wherein the boot shell is a standard boot shell (as the shell would be considered standard for at least the invention, inventor, and producer) having an upper shell rim (see annotated Figs. 8-8F) that is gradually sloped from heel to bridge (as can be seen in annotated Figs. 8-8F, the upper shell rim slopes from the heel to the bridge/vamp); a skirt with a lower skirt edge and a straight upper skirt edge (see annotated Figs. 8-8F); and an upper sleeve with a straight lower sleeve edge (see annotated Figs. 8-8F), wherein the upper sleeve extends upwards from a wearer's ankle and is configured to cover at least a wearer's lower calf and shin (as can be seen in annotated Figs. 8-8F, the upper sleeve extends from the ankle of at least one wearer and covers the shin and the calf; It is noted that the footwear will fit differently sized feet in different manners and an intended relative position of the upper sleeve to the wearer's foot anatomy is functional and not patentably significant); wherein the skirt is removably attachable to the upper shell rim along the lower skirt edge (via zipper 3), thereby facilitating attachment of the upper sleeve to the boot shell by substituting the sloped upper shell rim with the straight upper skirt edge (as the upper sleeve is connected at the upper skirt edge and not the upper shell rim); and wherein the skirt comprises a lower connector along the straight upper skirt edge (lower portion and the lower and upper connectors are configured to connect to one another (as can be seen in Fig. 8).
Regarding claim 2, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, “the footwear is selected from a group consisting of a rubber boot, hiking boot, hiking shoe, winter boot, and winter shoe” is a statement of intended use. And since the boot of the combined reference(s) meets all the structural limitations, it would be capable of performing these functions as it is capable of be used as a hiking boot/shoe or a winter boot/shoe.
Regarding claim 3, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, “wherein the footwear is a winter boot” is a statement of intended use. And since the boot of the combined reference(s) meets all the structural limitations, it would be capable of performing these functions as it is capable of be used as a winter boot.
 is configured to fit an insulated boot liner (see para. 0130 where faux fur liner can be incorporated into the footwear).
Regarding claim 5, Garza discloses wherein the upper sleeve (see annotated Figs. 8-8F) is configured to extend up a user's leg beyond a top of the insulated boot liner (as the footwear and upper sleeve is capable of having such a configuration).
Regarding claim 6, Garza discloses wherein the upper skirt edge (see annotated Figs. 8-8F) is positioned above the upper shell rim (as can be seen in annotated Figs. 8-8F) at a distance (as a distance between the two can be seen) to prevent the lower connector from rubbing against an ankle of a user (as seen in annotated Figs. 8-8F).
Regarding claims 7-8, Garza discloses wherein the skirt (see annotated Figs. 8-8F) is attached to the upper shell rim (see annotated Figs. 8-8F) by stitching (as zipper 3 is sewn to the components as disclosed in paras. 0056 and 0059, then stitching has been used in attaching the skirt to the upper shell rim).
Regarding claims 9-10, the Garza discloses wherein the upper and lower connectors (portions of 3, see annotated Figs. 8-8F) are a zipper (see at least paras. 0032 and 0054-0055).
Regarding claim 12, Garza discloses wherein the upper sleeve is reversible (see Abstract and para. 0057 where the upper components can be reversible).
Regarding claim 13, Garza discloses footwear (Figs. 8-8I) comprising: a boot shell (20, as it is the base shell of the overall boot), wherein the boot shell is a standard boot shell (as the shell would be considered standard for at least the invention, inventor, and producer) having an upper shell rim (see annotated Figs. 8-8F) that is gradually herein the upper sleeve extends upwards from a wearer's ankle and is configured to cover at least a wearer's lower calf and shin (as can be seen in annotated Figs. 8-8F, the upper sleeve extends from the ankle of at least one wearer and covers the shin and the calf; It is noted that the footwear will fit differently sized feet in different manners and an intended relative position of the upper sleeve to the wearer's foot anatomy is functional and not patentably significant); wherein the skirt is attached to the upper shell rim along the lower skirt edge (via zipper 3), thereby facilitating attachment of the upper sleeve to the boot shell by substituting the sloped upper shell rim with the straight upper skirt edge (as the upper sleeve is connected at the upper skirt edge and not the upper shell rim); and wherein the skirt comprises a lower connector along the straight upper skirt edge (lower portion of zipper 3, see annotated Figs. 8-8F); the upper sleeve comprises an upper connector along the straight lower sleeve edge (upper portion of zipper 3, see annotated Figs. 8-8F); and the lower and upper connectors are configured to connect to one another (as can be seen in Fig. 8), and wherein the upper sleeve is reversible (see Abstract and para. 0057 where the upper components can be reversible).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the footwear, there .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Garza as applied to claim 1 above.
Regarding claim 11, the embodiment of Figs. 8-8I of Garza discloses all the limitations of claim 1, but does not expressly discloses wherein the upper sleeve further comprises a drawstring and toggle proximate an upper edge of the upper sleeve.
However, in the embodiment of Figs. 12-12D, Garza discloses wherein the upper sleeve further comprises a drawstring and toggle proximate an upper edge of the upper sleeve (as can be seen in at 75 in Fig. 12D).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a drawstring and toggle to 


    PNG
    media_image1.png
    709
    840
    media_image1.png
    Greyscale

Annotated Figs. 8-8F (Garza)
Response to Arguments
Applicant's arguments filed November 12, 2021 with respect to the 35 USC 112(a) rejection have been fully considered but they are not persuasive. Applicant argues that the limitation “wherein the boot shell is a standard boot shell” previously th full paragraph).  As such, it does not appear that the claimed “standard” boot shell is essential to the claimed invention, and only the upper rim of the boot shell being sloped is essential.  Therefore, Examiner respectfully suggests amending to remove the term “standard” from the claims.
Applicant’s arguments, filed November 12, 2021 with respect to 35 USC 103 rejections of claims 1-13 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732